Citation Nr: 0928190	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Waco, Texas.

The Veteran testified before the undersigned Veterans Law 
Judge in March 2009.  A transcript of the hearing is of 
record.


FINDINGS OF FACT
1.  The Veteran has been diagnosed as PTSD as the result of, 
in part, a personal assault during his military service. 

3.  There is credible supporting evidence of record to 
support the Veteran's claimed in-service stressor. 


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, PTSD was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 4.125 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

The law provides that "[i]f the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1)(2008).  

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy, or that the Veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the Veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the reported 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

Further, there are special considerations for PTSD claims 
predicated on a personal assault. The pertinent regulation, 
38 C.F.R. § 3.304(f)(3), provides that PTSD based on a 
personal assault in service permits evidence from sources 
other than the Veteran's service records which may 
corroborate his account of the stressor incident.  Examples 
of such evidence include, but are not limited to:  records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  VA will not deny a PTSD claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  Id.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  Id.

The Board first notes that the evidence does not show, nor 
does the Veteran report, that he engaged in combat with the 
enemy.  According to his Form DD-214, he was not awarded any 
combat medals or decorations and his military occupation 
specialty (MOS) was listed as an intermediate SP radio 
operator.  Moreover, the service treatment records and 
service personnel records do not contain any reports of 
combat incidents in service.

For these reasons, the Board finds that the Veteran did not 
engage in combat with the enemy within the meaning of 38 
U.S.C.A. § 1154(b).  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  Accordingly, his statements and testimony 
concerning the reported stressors may not be accepted, 
standing alone, as sufficient proof of their occurrence.  
Therefore, independent evidence is necessary to corroborate 
his statement as to the occurrence of the claimed stressors.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

In this case, the Veteran maintains that he suffers from PTSD 
due to his military service.  Specifically, he indicated that 
he was the Victim of a personal assault by a fellow 
serviceman when he was stationed in Germany.

VA has defined personal assault very broadly to include an 
event of human design that threatens or inflicts harm.  
Examples of personal assault include rape, physical assault, 
domestic battery, robbery, mugging, stalking, and harassment.  
See VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA 
Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., 
Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005). 

As the Veteran has claimed that he was physically assaulted 
by another serviceman wielding a straight razor on the 
streets of Germany, in 1961, the Board will consider the 
provisions of 38 C.F.R. § 3.304(f)(3), which provides that 
PTSD based on a personal assault in service permits evidence 
from sources other than a Veteran's service records to 
corroborate his account of the stressor incident.  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

	In this case, the Veteran submitted several consistent 
statements regarding the nature of the attack.  Moreover, the 
Board acknowledges that he is competent to report his attack 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   
	
Further, service personnel records confirm that the Veteran 
served briefly in Germany in 1961, and, with regard to his 
statements that his behavior and performance was negatively 
affected when he began to regularly see his attacker on base, 
the Board notes that he was sanctioned with multiple Article 
15 proceedings and also two reductions in pay grades for 
misconduct, beginning in 1963.  Of importance, he did not 
appear to have incurred any disciplinary actions prior to the 
time of the reported attack in 1961.  Additionally, it is 
noted that, in January 1964, he sought medical treatment for 
"nervousness" and requested to speak to a Captain about his 
problems.  

Importantly, an October 2005 letter submitted by a VA 
physician that provided a diagnosis of PTSD based, in part, 
on the Veteran's reported personal assault in service.   The 
Board notes that, for personal assault PTSD claims, an after-
the-fact medical opinion can serve as the credible supporting 
evidence of the reported stressor.  See Patton v. West, 12 
Vet. App. 272, 280.  Of significance, the October 2005 letter 
explained that the Veteran's in-service physical attack 
significantly affected him and his behavior in service.  
Specifically, the VA examiner noted that, after the attack, 
he received a number of reprimands even though he had 
apparently been doing well in the service prior to the 
assault.  As a result, the VA examiner concluded that his 
current diagnosis of PTSD, chronic, was partially "due to" 
military trauma.  

Given the circumstantial evidence of record corroborating the 
reported physical assault, the Board finds that the in-
service stressor identified by the Veteran has been verified 
as is necessary to establish a claim for PTSD based on a 
personal assault pursuant to 38 C.F.R. § 3.304(f).  

Further, after carefully reviewing all the evidence on file, 
the Board finds no adequate basis to reject the competent 
medical evidence and medical opinions of record that is 
favorable to the Veteran, based on a rational lack of 
credibility or probative value.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  

While the competent evidence is not unequivocal, it has 
nevertheless placed the pertinent record in relative 
equipoise.  Accordingly, the Board resolves doubt in the 
Veteran's favor and finds that the evidence supports service 
connection for PTSD.  38 U.S.C.A.§ 5107(b).  The appeal is 
granted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

Service connection for PTSD is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


